The opinion of the Court was delivered, by
Lowrie, J.
There should have been no recovery under the evidence in this case; especially after the previous decision of it in this Court: 14 State Rep. 201. It was there clearly enough declared that where a person is received into a family as a child, and not as a servant, as an object of charity, and not as a hireling, that relation is never changed, by legal implication, into a relation giving a right to wages; and that right never arises, as between those parties, except from an express contract, or something equivalent to it.
But this principle seems not to have been properly applied; for a recovery has been again allowed without any express contract or any equivalent circumstances. Mrs. Frey was eight or nine years old when her mother, then a widow, married Lantz, and then, with her mother, she became a member of Lantz’s family, which relation continued until she grew up and married Jacob Frey.
It was a family relation entirely equivalent, while it lasted, to that of parent and child; and the law implies no mutual responsibilities inconsistent with that relation. The relation of master and servant is an entirely different one, wherein the duty of each is implied from the character of the relation, or defined by contract, and enforced by law. The duties belonging to the family relation are strictly moral in their character, and this character *368would be lost or degraded if they were enforced by the power of the state. Those are exceptional cases in which the law investigates and directs family affairs.
This principle is of very high importance; for the more the province of duty is inspected and ordered by the power of the state, the less exercise is given to the individual conscience, the less scope allowed for individual improvement, and the less freedom in the development of moral character. Submission to law, as matter of principle, is certainly a very high virtue; but when the law becomes so meddlesome as to restrict' the play of other virtues, then morality is deprived of that freedom of action which is essential to its existence. The law cannot apply its gauge to the processes of charity; for it is of its very essence that it varies in its forms as widely as the temperaments and intellects of men, and will not bear the test of a common standard. If the law opens its door to children and foster children to complain that they have not received as much as they deserve, then kindness must shrink from action and calculate the chances of a lawsuit before it indulges its inclinations.
Cases must of course arise wherein great injustice will be done through the neglect, ignorance, and selfishness of persons occupying the parental position; but still, it is much better to endure such evils than to run into the greater one of allowing the state to intermeddle with family duties. An attempt by it to supply the defects of family regulations would produce infinitely more evil than good; and it could not be reduced to practice without resulting in an intolerable tyranny.
Let it be well understood that wherever individuals stand to each other in a family relation, as distinguished from that of master and servant, the law implies no contract for wages. Until this relation is distinctly terminated by some unequivocal act changing the family relation to one of master and servant, the law cannot interfere to compel the payment of wages. Of course an express contract for wages will have this effect, and it is not easy to see what other circumstances will be equivalent, unless it be an open and unambiguous severance of the family bond and an employment after that.
Even if Lantz did say that he owed Mrs. Erey, or ought to pay her something, he said at the same time that he would not pay her, and was then resisting her claim, and it is impossible that the law can, from this, imply a promise to pay; and so the Court ought to have instructed the jury. If the duty to pay wages does not arise from the relation of the parties, it cannot be implied from any such expressions.
These principles require a reversal of the judgment, and without them this would be the case, for the judgment exceeds the *369damages laid in the declaration, and the plaintiffs have not offered to remit the excess.
Judgment reversed and new trial awarded.